Title: From George Washington to Major Henry Lee, Jr., 27 June 1780
From: Washington, George
To: Lee, Henry Jr.



Dr Sir
Ramapaugh [N.J.] June 27 1780

You may remain in your present position till further orders. In the mean while and without delay I request you to reconnoitre the country well about Totawa and between that and Pompton by the routs of Col.

Deys & Prekenis; and report to me the kind of roads—passes—and quantity of green forage, with other circumstances that come under a military view. I am Dr Your ob. ser.

G.W.


P.S. There is a mountain in front of Prekenis which by my maps appear[s] to extend from the great falls to Pompton. What passes are there over it? and how would a right flank at or near the great falls be secured?

